United States Court of Appeals
        FOR THE DISTRICT OF COLUMBIA CIRCUIT



               Filed On: November 13, 2019

                        No. 19-5142

                 DONALD J. TRUMP, ET AL.,
                      APPELLANTS

                              v.

 MAZARS USA, LLP AND COMMITTEE ON OVERSIGHT AND
   REFORM OF THE U.S. HOUSE OF REPRESENTATIVES,
                    APPELLEES


       Appeal from the United States District Court
               for the District of Columbia
                   (No. 1:19-cv-01136)


             On Petition for Rehearing En Banc


      Before: GARLAND, Chief Judge; HENDERSON*,
ROGERS, TATEL, GRIFFITH, SRINIVASAN, MILLETT, PILLARD,
WILKINS, KATSAS*, and RAO*, Circuit Judges.

                         ORDER

        Appellants’ petition for rehearing en banc and the
response thereto were circulated to the full court, and a vote
was requested. Thereafter, a majority of the judges eligible to
participate did not vote in favor of the petition. Upon
consideration of the foregoing, it is
                            2

       ORDERED that the petition be denied.

                      Per Curiam

                                    FOR THE COURT:
                                    Mark J. Langer, Clerk

                                BY: /s/
                                    Michael C. McGrail
                                    Deputy Clerk



* Circuit Judges Henderson, Katsas, and Rao would grant
the petition.

A statement by Circuit Judge Katsas, with whom Circuit
Judge Henderson joins, dissenting from the denial of
rehearing en banc, is attached.

A statement by Circuit Judge Rao, with whom Circuit
Judge Henderson joins, dissenting from the denial of
rehearing en banc, is attached.
    KATSAS, Circuit Judge, with whom Circuit Judge
HENDERSON joins, dissenting from the denial of rehearing en
banc:

     If the competing opinions here demonstrate anything, it is
that this case presents exceptionally important questions
regarding the separation of powers among Congress, the
Executive Branch, and the Judiciary. For the second time in
American history, an Article III court has undertaken to enforce
a congressional subpoena for the records of a sitting President.
The first time that was attempted, we took the case en banc,
refused to enforce the subpoena, and stressed that the
availability of impeachment foreclosed any conclusion that the
records at issue were “demonstrably critical to the responsible
fulfillment” of Congress’s legislative prerogatives, even when
Congress was investigating significant allegations of
presidential misconduct. Senate Select Comm. on Presidential
Campaign Activities v. Nixon, 498 F.2d 725, 731–33 (D.C. Cir.
1974) (en banc).

     This case differs from Senate Select Committee in two
respects, but neither diminishes its comparative importance.
First, the subpoena at issue is directed not to the President
directly, but to an accounting firm holding his personal
financial records. Yet as Judge Rao has explained, that
difference in form does not matter, because the subpoena in
substance targets his records. Trump v. Mazars USA, LLP, No.
19-5142, slip op. at 9–11 (Rao, J., dissenting). Second, Senate
Select Committee involved official communications over
which the President had asserted executive privilege, whereas
this case involves personal records and no privilege assertion.
But that difference cuts in both directions. On the one hand,
this case does not implicate the President’s need to secure
candid advice from close governmental advisors—the interest
supporting a presidential communications privilege covering
various official-capacity records. See, e.g., In re Sealed Case,
121 F.3d 729, 742–44 (D.C. Cir. 1997). On the other hand, the
                               2
unavailability of that privilege creates an open season on the
President’s personal records. Under the panel’s analysis,
whenever Congress conceivably could pass legislation
regarding the President, it also may compel the President to
disclose personal records that might inform the legislation.
And precisely because such demands would target his personal
records, the President would have no privilege-based ground
for making the records even “presumptively” unavailable. See
id. at 744.

     This threat to presidential autonomy and independence is
far greater than that presented by compulsory process issued by
prosecutors in criminal cases, as in United States v. Nixon, 418
U.S. 683 (1974), or even by private plaintiffs in civil cases, as
in Clinton v. Jones, 520 U.S. 681 (1997). In those
circumstances, governing rules provide for trimming any
requests to avoid “embarrassment, oppression, or undue
burden.” Fed. R. Civ. P. 26(c)(1); see also Fed. R. Crim. P.
17(c)(2). Moreover, the rules are applied by judges instructed
that avoiding “potential burdens on the President … should
inform the conduct of the entire proceeding.” Clinton v. Jones,
520 U.S. at 707.            By contrast, under the panel’s
uncompromising extension of McGrain v. Daugherty, 273 U.S.
135 (1927), and its progeny to the President, the courts are
powerless to take comparable considerations into account. See
Mazars USA, LLP, slip op. at 23. Thus, the scope of required
disclosure is determined not by neutral judges applying some
form of rule-based interest balancing, but by the whim of
Congress—the President’s constitutional rival for political
power—or even, as in this case, by one committee of one
House of Congress. With regard to the threat to the Presidency,
“this wolf comes as a wolf.” Morrison v. Olson, 487 U.S. 654,
699 (1988) (Scalia, J., dissenting).
     RAO, Circuit Judge, with whom Circuit Judge HENDERSON
joins, dissenting from the denial of rehearing en banc:

     I would grant rehearing en banc for the reasons expressed
in my dissent to the panel opinion. See Trump v. Mazars USA,
LLP, 940 F.3d 710, 748–84 (D.C. Cir. 2019) (Rao, J.,
dissenting). The House Committee on Oversight and Reform
issued a subpoena to President Trump’s accounting firm,
Mazars USA, LLP, seeking evidence of alleged illegal conduct
by the President. The Committee has relied throughout this
litigation on Congress’s legislative power as the authority for
its subpoena. As I explained, the Committee exceeded its
constitutional authority when it issued a legislative subpoena
investigating whether the President broke the law. See id. at
767–75. Investigations of impeachable offenses simply are not,
and never have been, within the legislative power because
impeachment is a separate judicial power vested in Congress.
The panel’s analysis of these issues misapprehends the
gravamen of the Committee’s subpoena and glosses over the
difficult questions it raises for the separation of powers.

     While Congress’s power to investigate as necessary and
proper to the legislative power is broad, this subpoena is
unprecedented. The Constitution and our historical practice
draw a sharp line between the legislative and judicial powers
of Congress. By upholding this subpoena, the panel opinion has
shifted the balance of power between Congress and the
President and allowed a congressional committee to
circumvent the careful process of impeachment. The
exceptionally important constitutional questions raised by this
case justify further review by our court. See generally Senate
Select Comm. on Presidential Campaign Activities v. Nixon,
498 F.2d 725 (D.C. Cir. 1974) (en banc) (considering en banc
the only case concerning the propriety of a subpoena directed
to a sitting President pursuant to the legislative power and
concluding that the Senate committee responsible for
                              2
investigating the Watergate break-in lacked authority to
subpoena President Nixon).

      Separately, I note that the Committee is wrong to suggest
that these questions are no longer of “practical consequence”
because the House has subsequently authorized an
impeachment inquiry. See Committee Br. 13 (citing H.R. Res.
660, 116th Cong. (Oct. 31, 2019)). From the outset of its
investigation, the Committee has relied consistently and
exclusively on the legislative power to justify this subpoena.
See Memorandum from Chairman Elijah E. Cummings to
Members of the Committee on Oversight and Reform 4 (Apr.
12, 2019) (“The Committee’s interest in these matters informs
its review of multiple laws and legislative proposals under our
jurisdiction.”). Throughout this litigation, the Committee has
maintained that it is “not here relying on impeachment power,”
Oral Arg. at 1:34:19–22, and both the panel opinion and dissent
agree that the Committee has never invoked the impeachment
power as the basis for this subpoena. See Mazars, 940 F.3d at
726–27; id. at 767–71 (Rao, J., dissenting).

     The Committee’s suggestion that the current impeachment
inquiry somehow alters this case depends on whether House
Resolution 660 ratifies this subpoena. This Circuit has not
determined whether a defective subpoena can be revived by
after-the-fact approval. See Dombrowski v. Burbank, 358 F.2d
821, 825 (D.C. Cir. 1966) (“Whether this apparently approving
action by the full Subcommittee would serve as a nunc pro tunc
ratification and consequent validation of the subpoena for all
purposes, we need not decide.”), rev’d in part on other grounds
sub nom. Dombrowski v. Eastland, 387 U.S. 82 (1967). But we
need not confront that question here, because even assuming
the subpoena could be issued under the impeachment power,
the Committee has not reissued the subpoena pursuant to that
power and House Resolution 660 does not purport to sweep
                               3
previously issued subpoenas into the ambit of the impeachment
inquiry. Resolution 660 is explicitly forward looking: it
authorizes the Oversight Committee, inter alia, to “continue
[its] ongoing investigations as part of the existing House of
Representatives” impeachment inquiry. H.R. Res. 660 § 1. In
telling contrast, during the pendency of this litigation, the
House enacted Resolution 507, which specifically claimed to
ratify all “current and future investigations, as well as all
subpoenas previously issued” relating to the President,
pursuant to its “legislative authority under Article I of the
Constitution.” H.R. Res. 507, 116th Cong. (July 24, 2019).
House Resolution 660 does not even purport to ratify
previously issued subpoenas, so the authority for the subpoena
in this case continues to depend exclusively on the legislative
power.

     Thus, the central question presented here remains whether
the Committee can issue this subpoena investigating the
alleged wrongdoing of the President pursuant to the legislative
power. This question is one of exceptional importance, both for
this case as well as for the recurring disputes between Congress
and the Executive Branch.

    I respectfully dissent from the denial of rehearing en banc.